[exhibit101directorcomp001.jpg]
Exhibit 10.1 DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS
For the period between each annual meeting of shareholders (the “Board Year”),
non-employee directors receive the following compensation: • an annual equity
award of $195,000 granted in shares of State Street common stock; and • an
annual retainer of $90,000, plus the following additional annual retainers: •
Lead Director: $125,000; • Examining and Audit Committee Chair and Risk
Committee Chair: $30,000; • Executive Compensation Committee Chair: $25,000; •
Nominating and Corporate Governance Committee Chair and Technology Committee
Chair: $20,000; and • Each member of the Examining and Audit Committee and each
member of the Risk Committee, other than the Chairs: $20,000. Each retainer is
payable at the director’s election in shares of State Street common stock or in
cash. All awards of shares of State Street common stock are calculated based on
the closing price of our common stock on the NYSE on the date of election (or
the date of joining the Board, if later), rounded up to the nearest whole share.
Annual retainers and annual equity awards are prorated for any director joining
the Board after the beginning of the Board Year. Beginning with the eleventh
Board meeting attended during the Board Year, each non-employee director is
entitled to meeting fees of $1,500 per Board meeting attended, payable in cash.
Pursuant to State Street’s Deferred Compensation Plan for Directors, directors
may elect to defer the receipt of 0% or 100% of their (1) annual equity award,
(2) retainers or (3) meeting fees. Directors who elect to defer the cash payment
of their retainers or meeting fees may choose from four notional investment fund
returns for such deferred cash. Deferrals of shares of State Street common stock
are adjusted to reflect the hypothetical reinvestment in additional shares of
State Street common stock for any dividends or distributions on State Street
common stock. Deferred amounts will be paid (a) as elected by the director, on
either the date of the director’s termination of service on the Board or on the
earlier of such termination and a future date specified, and (b) in the form
elected by the director as either a lump sum or in installments over a two- to
five-year period. Non-employee directors are also entitled to reimbursement of
expenses incurred as a result of attending Board and committee meetings.
Information Classification: General



--------------------------------------------------------------------------------



 